Thirty years ago, my country, the Czech Republic, and the entire region of Central Europe, regained freedom. This year we are celebrating the thirtieth anniversary of the Velvet Revolution. Vaclav Havel, whose name has become known to the whole world, grew to be the symbol of that revolution. In 1989, we were under the rule of a foreign empire. Our country, once known for its strong industry, was struggling. Its landscape and nature were being destroyed, and its political system was unresponsive to citizens.
Yet, 10 years later, our country was able to join NATO, and, in 2004, the Czech Republic became a member of the European Union (EU). The communist regime was replaced by a democracy that now boasts a thriving civil society and a booming economy. For 30 years now we have enjoyed the freedom to elect our representatives, express our opinions, exchange our ideas and partake of a free and independent media.
The Czech people have forged a great nation. We are talented, hardworking, and we do not give up easily. We are very proud of the heritage of the First Czechoslovak Republic, which was established in 1918. In fact, between the two world wars, the Czech Republic was among the most advanced and prosperous countries in the world. Our automotive, engineering, food, textile, footwear and military industries ranked among the best in the world. Such companies and brands as Bata, Skoda Auto, JAWA Moto and the Czechoslovak arms manufacturer Zbrojovka CZ have remained famous to this day.
Unfortunately, after the collapse of communism, our inexperienced elite made mistakes and wasted a lot of time and resources when it could have been learning from other countries. But we got back on track thanks to the efforts and goodwill of our citizens, our small and large companies and our entrepreneurs and workers. Today the Czech Republic is the seventh-safest country in the world. Our economy is growing fast, we have the lowest unemployment rate in the EU, our economic growth is well above the EU average, and the ratio of our public debt to gross domestic product (GDP) is the fourth-lowest in the European Union. Our public finances are in very good shape, and in many respects we can serve as an example. The Czech Republic is ranked seventh among the countries listed in the 2019 SDG Index in The Sustainable Development Report 2019. In the 2019 Social Progress Index’s latest assessment of 149 countries, the Czech Republic ranks twenty-fourth in terms of quality of life, which is an improvement by two places compared to last year. The most recent Allianz Euro Monitor ranks the Czech economy as the fourth most stable in the EU. All of those successes confirm both our ambitions and our skills.
We have a clear vision for 2030 that is based on ensuring major support for research, development and innovation. Accordingly, as a Government, we approved an innovation strategy under the motto “Czech Republic: the country for the future”. Under that motto we will present a national economic strategy in which we will link science, industry, energy and education and include the application of the most advanced technologies, from the full digitization of the economy to the implementation of artificial intelligence in many sectors. By the way, the very word “robot” is a Czech invention, coined by the Czech writer Karel Capek back in 1921. Our goal is to become a European leader in innovation and artificial intelligence and a country that can serve as an example to the rest of the world.
Thirty years after being liberated from the communists, the countries of Central Europe have become great neighbours. Our regional group, the Visegrad Group, of which the Czech Republic currently holds the presidency, represents 65 million citizens from the Czech Republic, Slovakia, Poland and Hungary. We share common values and understand one another’s problems, and therefore have been successful in promoting our interests and positions within the EU. I strongly believe that our region can make a major contribution to making Europe stronger. We want to be more active in addressing Europe’s major challenges. We want a strong and united Europe. The European Union is the second largest economy in the world and has essentially become its most successful peace project. I am very fond of the idea of making war unthinkable and materially impossible, despite the fact that the notion is more than 60 years old. Unfortunately, the European Union is not very efficient at the moment, and I would like to change that. In my view, we should be more active in addressing foreign policy, international trade, and migration from the Middle East and Africa. More precisely, all Member States, not just the largest, should actively engage with the President of the European Commission, as has been the case in the past five years.
In future, the EU’s highest political body, the European Council, where European Presidents and Prime Ministers meet, should act as a European coalition Government. It should seek solutions and give very clear guidance on the EU’s major challenges. Those challenges include, first, the issue of Brexit, for which a fair and functional deal between the United Kingdom and the EU must be found. The second is trade relations, specifically with the United States, and in my view it is regrettable that the previous trade talks between the EU and the United States, which is a natural ally of ours, have led nowhere. I believe the EU needs a major new trade agreement with the United States as soon as possible, similar to the one that President Trump promised the United Kingdom in his address to the Assembly (see A/74/PV.3). The third issue is the completion of the EU internal market, where the potential for European GDP growth is 1.7 per cent, the equivalent of €235 billion. Fourthly, we must address external security, and specifically the issues of regaining control over migration flows — including migration from the African continent — relations with Turkey, the situations in Syria and Libya and our relationship with Russia. We also need a strategy for further integration of a broader Schengen Area and the enlargement of the EU. As a key global player in recent years, the EU must work more efficiently and strive to be more functional.
We all realize that in the near future the consequences of climate change may affect our countries more than ever before. The effects will be not only environmental but also economic, social and ultimately political. We have a huge task ahead of us. Like all EU countries, the Czech Republic fully supports the Paris Agreement on Climate Change, and we will fulfil our commitments. We are significantly reducing our greenhouse-gas emissions and this year, for example, we hosted the Antarctic Treaty Consultative Meeting in Prague for the first time and adopted the Prague Declaration, which emphasizes scientific cooperation for a better understanding of how climate change works and how we can deal with it. The Czech Republic is also fully committed to the quest for a long-term strategy for achieving carbon neutrality.
As a whole, the European Union is ready to substantially change its economy to achieve carbon neutrality, but it cannot solve that burning issue without the help of the rest of the world. Europe cannot remain alone as the most ambitious actor in its struggle to adapt its economies to imminent climate change. We have only one planet, and its protection must be a common endeavour shared by all. Those who contribute the most to the environmental pollution that leads to climate change must find the political courage to participate in the solution. At the same time, we cannot and will not harm the very best of our economies. Although the EU has half a billion inhabitants, on its own it cannot be the solution in a world in which more than 7.5 billion people live. And soon there will be many more. The EU is leading by example and must therefore say loud and clear that other nations must take the necessary political decisions. The main economic models for the European Union’s plans to reduce emissions by 80 per cent by 2050 estimate the average annual cost to be at least $1.4 trillion. The cost of significant emission reductions is extremely high because we are dependent on fossil- fuel alternatives such as solar and wind energy, which are generally not efficient enough.
In that respect, therefore, the young protesters are right. The world is failing to tackle climate change. But their approach, which emphasizes even greater commitments to reduce carbon emissions, will also fail, because green energy is still not ready. The sun and wind currently provide less than 1 per cent of the world’s energy and already require $129 billion annually in subsidies. The world should invest more in green- energy research and development so that the price of renewables falls below that of fossil fuels and naturally encourages an energy transition. We must also be open-minded in looking into other zero-carbon sources such as nuclear energy. My country’s only other option is the nuclear one, and we must keep the sovereignty of our energy mix intact.
Climate change is a popular topic around the world these days, and the arguments are correct in many ways. Greta Thunberg has made many interesting observations, but I am not sure that emotional displays, hysterical theatrics and sometimes even aggressive speech lead to a rational discussion, and it is an unfair generalization to say that nobody is doing anything. That is not true. Many of us are doing what we promised in our commitments, and Greta Thunberg should differentiate more carefully between them, because otherwise, she is not being helpful. We should keep in mind that while Europe decreased its carbon-dioxide emissions by 20 million tons in 2018 and Europe’s share of global carbon-dioxide emissions is only 9 per cent, the rest of the world increased its carbon-dioxide emissions by a factor of 52, to 1.02 billion tons. Recent analysis has shown that only a few of the 185 States that ratified the Paris Agreement in 2015 are actually fulfilling their commitments. It is crucial that nations honour their commitments, and as members of the United Nations, we have a joint responsibility for our planet.
However, as leaders of our respective countries, we also have a responsibility towards our own citizens and economies. It is unfortunate that in our discussions we sometimes forget that the European economy is very dependent on its industry. Our citizens have given us a mandate to ensure that we maintain prosperous economies and protect our environment. Our citizens also expect us to provide them with productive and sustainable jobs that they will not lose due to decreased competitiveness, which will occur if our countries adopt tougher, more ambitious measures to combat climate change than the rest of the world does. After all, we cannot ignore the fact that in many cases, reducing emissions simply means exporting jobs to other countries. That is unacceptable. The economy of the Czech Republic is heavily dependent on industry, and although we are investing a great deal in new technologies, decreasing our dependency on coal and strengthening low-emission energy sources, we must consider technological, economic and sociological factors as well as environmental ones.
Adapting to climate change and working on mitigating its negative effects is the main task ahead of all of us. But we must also focus on other challenges, which are complex and interconnected. Let us not forget that more than 800 million people are still starving this year. Approximately 785 million people lack basic access to drinking water. This year alone, more than 5.5 million children aged under five are going to die. Around 750 million adults are illiterate, two thirds of them women, and around 250 million children still have no opportunity to attend school. People living in extreme poverty make up 8.6 per cent of the global population.
The whole area stretching from North Africa to the wider Middle East is a region rife with conflict and instability. Wars in Syria and Yemen, conflicts in Afghanistan and Libya, and civil strife in Africa and Latin America all result in terrible suffering and hardship for an enormous number of people. Those problems affect us all and cannot be ignored. In that regard, the United Nations has a unique responsibility, and it is especially true for the Security Council, which is responsible for maintaining peace and security around the globe. The question is, of course, whether the Council is fit for the task, as its current practices are sometimes slow and do not provide a flexible response.
Today migration is the one of the main issues worldwide. Since the large migration crisis in 2015, it has been a major political issue for the European Union and for my country. Although we have reduced the second wave of migration by deepening our cooperation with Turkey to try to decrease the influx of migrants from conflict zones in the Middle East and Afghanistan, it is definitely not a systemic solution to the problem. It is not enough to tackle the consequences and effects of these crises. Above all, we must address and eliminate their causes. Refugees must be motivated to return home, and that will only happen when their homes give them hope again. That is why we support the achievement of the Sustainable Development Goals under the 2030 Agenda for Sustainable Development. They will help us to eradicate the reasons that lead people to flee war zones or leave economies that are unable to provide them with decent lives.
The problem of migration must be addressed at its roots. We want people to have a better and safer life at home. We therefore support the long-term direct stabilization of turbulent areas, through rapid humanitarian aid and continuing development cooperation, which the Czech Republic provides in many places around the world. That is also why we support open and free international trade, which is a source of economic growth and the best instrument for reducing poverty.
We are now engaged in Africa much more actively than before. The Czech Republic has opened an embassy in Bamako, and we are helping to stabilize the security situation in Mali, although unfortunately many people incorrectly think that we care only about our interests in Central and Eastern Europe. We have introduced a new financial programme for our entrepreneurs, which makes it much easier to invest in developing countries, because investment is the key to employment and development.
For a long time we have been active in Syria, where we were the only EU country to maintain an open embassy headed by an ambassador throughout the conflict. To date, 5.6 million people have left Syria and 6.2 million have had to leave their homes. I think that Europe must find a common language for discussion with President Erdogan. It is important to encourage him to pursue a concrete plan for refugees from Syria, and it is essential to establish peace in the region and make the region liveable again by building apartments, hospitals and schools instead of refugee camps. We must begin discussions with Turkey to that end. I am fully aware of President Erdogan’s recent statement that he will release 1 million Syrian refugees to Europe if there is no buffer zone in northern Syria. I personally support his plan for a secure corridor in Syria. I think we can improve the situation if we in the EU continue to discuss the issue with President Erdogan. And we cannot forget that we have to be able to speak to Syria.
One of the main slogans of our 1989 revolution was “Back to Europe”. Thirty years ago, the Czech Republic returned to where it historically belonged. Today it is therefore playing its part within the United Nations and globally. I hope we can work on that together.
